DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue USPN 5242274 in view of Caillat USPN 8950206, Taguchi US 2010/0175401 and Chen USPN 7000413.

    PNG
    media_image1.png
    621
    526
    media_image1.png
    Greyscale

Annotated Figure 2 of Inoue USPN 5242274 (Attached Figure 1)


Regarding Claims 1 & 21: Inoue USPN 5242274 discloses the limitations:  A subassembly (the subassembly is defined by the sum of its parts) for a compressor 10 that controls a fluid flow of a fluid (i.e. refrigerant) between a high-pressure region (high-pressure region = discharge chamber 251 and outlet portion connected to a condenser of the cooling circuit Column 6 Line 19-25) and a crank chamber pressure region 22 and between the crank chamber pressure region 22 and a suction pressure region (downstream of evaporator, 241) of the compressor, comprising: 
a first electrical control valve 500 having (communication path 500a linking discharge chamber 251 with crank chamber 22, Column 10 Line 10-27): 
a first valve housing (see Annotated Figure 2 of Inoue USPN 5242274 (Attached Figure 1) above) with a plurality of first connections (249,249a,248) for the high-pressure region (249,249a, linking with 251 as shown in Figure 1 and Figure 2; the left side of element 249,249a opens into discharge chamber 251) and for the crank chamber pressure region (248 links with 22 as shown in Figure 1 and Figure 2, the bottom of 248 communicates via 246,151,150,221,262,263 with pressure region 22; Column 10 Line 10-27), and 
a first valve member 530 arranged within the first valve housing (it is, see Attached Figure 1, Figure 2) and which can be displaced (displaced by 520,524, Column 9 Line 20-48) between an open position (open position = element 530 open position) and a closed position (closed position = element 530 closed position) in which the first valve member 530 either connects the high-pressure region and the crank chamber pressure region to each other (i.e. element 530 open position) or separates the high-pressure region and the crank chamber pressure region from each other (i.e. element 530 closed position); 
a second electrical control valve 400 having (communication path 400a linking suction chamber 241 with crank chamber 22 Column 9 Line 64-66): 
a second valve housing (see Annotated Figure 2 of Inoue USPN 5242274 (Attached Figure 1) above) with a plurality of second connections (246,245) for the crank chamber pressure region (246 links with 22 as shown in Figure 1 and Figure 2, element 246 communicates via 151,150,221,262,263 with pressure region 22 Column 9 Line 64-Column 10 Line 9) and for the suction pressure region (245 links with 241 as shown in Figure 1 and Figure 2), and 
a second valve member 407 which is arranged within the second valve housing (it is, see Attached Figure 1, Figure 2) and which can be displaced (displaced by 422,425,428) between an open position (open position = element 407 open position) and a closed position (closed position = element 407 closed position) in which the second valve member 407 either connects the crank chamber pressure region 22 and the suction pressure region 241 (i.e. element 407 open position) or separates the crank chamber pressure region and the suction pressure region from each other (i.e. element 407 closed position); and 
an electrical control device (microcomputer (not shown), Column 11 Line 26-39, Column 12 Line 41-63) adapted to control, during operation of the compressor, the fluid flow (i.e. the flow of refrigerant) between the high-pressure region 251 and the crank chamber pressure region 22 by controlling a position of the first valve member between the open position and the closed position of the first valve member (i.e. controlling a position of 530 (via elements 524,524a,525, see Figure 2) by controlling the magnitude of current received by coil 520 (thus altering the position of element 524) as a second signal (Column 12 Line 41-Column 13 Line 17)), and adapted to control the fluid flow between the crank chamber pressure region 22 and the suction pressure region 241 by controlling a position of the second valve member between the open position and the closed position of the second valve member (i.e. controlling a position of 407 (via elements 425, 426,428, see Figure 2) by controlling the magnitude of current received by coil 422 (thus altering the position of element 425), Column 11 Line 26-51 and optionally Column 11 Line 52-Column 12 Line 40) in accordance with the control of the first control valve (since the flow through the second valve depends on the position of the first valve, the position control of the second valve member is performed in accordance with the control of the first control valve, thus the prior art of Inoue USPN 5242274 addresses the claim language within the same confines as the instant application). Inoue USPN 5242274 is silent regarding the limitations: a high-pressure temperature sensor establishing a temperature of the fluid in the high pressure region and a suction pressure temperature sensor establishing a temperature of the fluid in the suction pressure region; a high pressure sensor establishing a high pressure value in the high pressure region and a suction pressure sensor establishing a suction pressure value in the suction pressure region; and the electrical control device connected to the high pressure sensor. 
However Caillat USPN 8950206 does disclose the limitations: a compressor (12,50) that has a fluid flow of a fluid (i.e. refrigerant) between a high-pressure region (i.e. discharge line 24) and a suction pressure region of the compressor (i.e. suction inlet 58 of the compressor in communication with suction line 22); and a suction pressure temperature sensor 62 establishing a temperature of the fluid (i.e. temperature of refrigerant) in the suction pressure region (Column 5 Line 21-39). Inoue USPN 5242274 is silent regarding the limitations: a high pressure sensor establishing a high pressure value in the high pressure region; and the electrical control device connected to the high pressure sensor. 
However Taguchi US 2010/0175401 does disclose the limitations: a compressor 100 that controls a fluid flow of a fluid (i.e. refrigerant) between a high-pressure region (high pressure region = discharge chamber 142, 150, outlet 152a, and circulation path 12 connecting to condenser 14 (i.e. heat radiator 14), Figure 1, ¶0084, ¶0112) and a suction pressure region of the compressor (i.e. chamber 140, inlet 104a , and portion of the circuit connecting to evaporator 18), a high pressure sensor 500a establishing a high pressure value (i.e. a pressure of the refrigerant at the inlet of condenser 14 (i.e. heat radiator 14), ¶0112) in the high-pressure region (the inlet of the condenser is in the high pressure region); and an electrical control device (400A, Figures 1-3), the electrical control device connected to the high-pressure sensor (as seen in Figure 1 and Figure 3 the electrical control device 400A is connected to high pressure sensor 500a). Inoue USPN 5242274 is silent regarding the limitations: a high-pressure temperature sensor establishing a temperature of the fluid in the high pressure region and a suction pressure sensor establishing a suction pressure value in the suction pressure region.
However Chen USPN 7000413 does disclose the limitations: a compressor 22 in a refrigeration system (=68,22,46,42,24,44,48,26,50,52,28,54), the compressor controls a flow of a fluid (i.e. refrigerant) between a high-pressure region (= discharge chamber of compressor 22, compressor discharge 46, and circulation path connecting to inlet 42 of element 24) and a suction pressure region of the compressor (= suction chamber of compressor 22, compressor suction 68, and portion of the circuit connecting to outlet 54 of evaporator 28); a high-pressure temperature sensor 92 establishing a temperature of the fluid in the high pressure region (i.e. temperature of the refrigerant at the discharge 46 of the compressor 22 is detected by temperature sensor 92, Column 5 Line 9-18) and a suction pressure sensor 86 establishing a suction pressure value in the suction pressure region (i.e. value of the suction pressure at the suction 68 of the compressor 22 is sensed by pressure sensor 86, Column 4 Line 67-Column 5 Line 8); and an electrical control device (70,72) connected to the high-pressure temperature sensor 92 and the suction pressure sensor (as seen in Figure 1, element 70 is connected to both sensor 92 and sensor 86, also see Column 4 Line 67-Column 5 Line 18).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction pressure region (downstream of evaporator, 241) of Inoue USPN 5242274 with the suction pressure temperature sensor 62 and control module 26 of Caillat USPN 8950206 in order to sense a temperature of the refrigerant after it has entered the compressor (i.e. after entering element 50 of compressor 12,50), control expansion valve 18 based on the temperature, and thereby enhancing the cooling effect of the compressor (Column 5 Line 21-32); to modify the discharge pressure region (upstream of condenser) and the electrical control device (microcomputer) of Inoue USPN 5242274 with the electrical control device 400A and the pressure sensor 500a attached to the inlet of condenser 14 of Taguchi US 2010/0175401 in order to detect the refrigerant pressure at the inlet of the radiator (¶0112); and to modify to modify the discharge pressure region (upstream of condenser), the suction pressure region (downstream of evaporator, 241), and the electrical control device (microcomputer) of Inoue USPN 5242274 with the high-pressure temperature sensor 92, the suction pressure sensor 86, and the electrical control device (70,72) of Chen USPN 7000413 in order to be able to use either/both the suction pressure variable and the discharge temperature variable to be able to determine with the control device when the refrigeration system is operating inefficiently (Column 4 Line 67-Column 5 Line 18).
Regarding Claim 2: Inoue USPN 5242274 as modified by Caillat USPN 8950206, Taguchi US 2010/0175401, and Chen USPN 7000413 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Inoue USPN 5242274 does disclose the limitations: further comprising an output electrical interface (wire connected to coil 422, Column 11 Line 40-50, wire connected to coil 520 Column 12 Line 41-55) via which an output for the fluid is predetermined (output for the fluid = first electric current, second electric current; the first electric current and the second electric current are predetermined by the microcomputer) during operation of the compressor (during operation of compressor 10), the electrical control device (microcomputer (not shown)) is adapted so that the first electrical control valve 500 and the second electrical control valve 400 are controlled in accordance with the output predetermined by the output electrical interface (they are, the first electrical control valve 500 is controlled with the second current, Column 12 Line 41-55 and the second control valve 400 is controlled with the first current Column 11 Line 40-50).
Regarding Claim 4: Inoue USPN 5242274 as modified by Caillat USPN 8950206, Taguchi US 2010/0175401, and Chen USPN 7000413 in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Inoue USPN 5242274 does disclose the limitations: wherein the first electrical control valve and the second electrical control valve (the first electrical control valve 500, the second electrical control valve 400) includes an electrical actuation drive (the first electrical control valve 500 includes electrical actuation drive 520,523,524,525 - see Figure 2; and the second electrical control valve 400 includes electrical actuation drive 422,424,425,428 - see Figure 2) the electrical actuation drive of the first electrical control valve (520,523,524,525) displaces the first valve member between the open position and the closed position of the first valve member (the electrical actuation drive 520,523,524,525 of the first control valve 500 displaces the first valve member 530 between the open and closed positions of element 530) and/or the electrical actuation drive of the second electrical control valve (422,424,425,428) displaces the second valve member 407 between the open position and the closed position of the second valve member (the electrical actuation drive 422,424,425,428 of the second electrical control valve 400 displaces the second valve member 407 between the second positions open and closed positions of element 407).
Regarding Claim 6: Inoue USPN 5242274 as modified by Caillat USPN 8950206, Taguchi US 2010/0175401, and Chen USPN 7000413 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Further Inoue USPN 5242274 does disclose the limitations: wherein the position of the first valve member (i.e. the position of 530 according to the magnitude of current received by coil 520) and/or the position of the second valve member (i.e. the position of 407 according to the magnitude of current received by coil 422) is determined in accordance with one or more actuation variables (one or more actuation variables = measured value of the temperature of air flowing from the evaporator, Column 11 Line 26-61;and amount by which the accelerator pedal of the vehicle is depressed, Column 12 Line 41-63) which are applied to the electrical actuation drive (the actuation variables are transformed by the microcomputer into the first electric current, and the second electric current, which are respectively received by coils 422 and 520 of the electrical actuation drive).
Regarding Claim 8: Inoue USPN 5242274 as modified by Caillat USPN 8950206, Taguchi US 2010/0175401, and Chen USPN 7000413 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Further Inoue USPN 5242274 does disclose the limitations: wherein the electrical actuation drive (the first electrical control valve 500 includes electrical actuation drive 520,523,524,525 - see Figure 2; and the second electrical control valve 400 includes electrical actuation drive 422,424,425,428 - see Figure 2) displaces the first valve member in a plurality of positions between the open position and the closed position of the first valve member (the electrical actuation drive 520,523,524,525 that moves element 530 according to the magnitude of current received by coil 520, is able to locate the first valve member 530  in a plurality of positions between the open position and the closed position of element 530).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue USPN 5242274 in view of Caillat USPN 8950206, Taguchi US 2010/0175401 and Chen USPN 7000413 as applied to claim 2 above, and further in view of Mann USPN 8055388.
Regarding Claim 3: Inoue USPN 5242274 as modified by Caillat USPN 8950206, Taguchi US 2010/0175401 and Chen USPN 7000413 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Inoue USPN 5242274 is silent regarding the limitations: wherein the output electrical interface is a databus. 
However Mann USPN 8055388 does disclose the limitations: 
a controller 22 coupled to a valve (i.e. connected to expansion valve 620 via CAN BUS 1312 and element 400) via wires and a data bus 1312 (Column 12 Line 62-Column 13 Line 12, Column 20 Line 38-Column 21 Line 15, since signals (i.e. data) are transmitted through the CAN bus 1312, it is considered to be a type of data bus). 
Hence it would have been obvious to one of ordinary skill in the art to modify the wires connecting the microcomputer to the first electrical control valve and the second electrical control valve of Inoue USPN 5242274 with the wires and data bus 1312 of Mann USPN 8055388 in order to provide electrical connections that are designed for use in a hostile, automotive, outdoor environment (Column 20 Line 38-48).

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant’s amendments to cancel claim 9, filed 05/06/2022, have made the rejection of claim 9 under §112(a) moot.  The rejection of claim 9 under §112(a) of 02/08/2022 has been withdrawn.
--Applicant’s arguments (Page 9 ¶3-Page 11 ¶1; (e.g. the combination of Inoue, Caillat, and Taguchi don’t disclose a high-pressure temperature sensor … or a suction pressure sensor …, and thus do not make the language of claim 1 or 21 obvious)) with respect to claim(s) 1 & 21 have been considered but are not persuasive in view of the new ground of rejection (i.e. the combination of Inoue, Caillat, Taguchi, and Chen) in the current office action. The new ground of rejection builds upon the previous rejection to further include teachings from the prior art of Chen USPN 7000413 to address the claim limitations of “a high-pressure temperature sensor establishing a temperature of the fluid in the high pressure region”, “a suction pressure sensor establishing a suction pressure value in the suction pressure region”, and “the electrical control device connected to the suction pressure sensor”. Therefore the new ground of rejection fills the gap between the current claim language and the previous rejection. And as a result of this applicants arguments asserting that claims 1 & 21 are allowable are not persuasive.--
--Applicant’s arguments (Page 11 ¶2-end of Page 11) with respect to claim(s) 3 have been considered but are not persuasive because Applicants traversal of the rejection for claim 3 is based entirely on the arguments already discussed above with respect to claim(s) 1 & 21. Thus as Applicant makes no new arguments with respect to claim(s) 3, applicants arguments are not persuasive for the same reasons already discussed above.--



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang USPN 7380404 - discloses a refrigerant system having a control programed to calculate mass flow rate to identify a low charge of refrigerant in the refrigerant system.
Payne, W and O’Neal, D (2004) - discloses a refrigerant system with sensors collecting pressure and temperature values throughout the system, which correlates the mass flowrate of several different refrigerants into a single closed-form equation, thereby predicting mass flowrate over a range of conditions seen in air-conditioning applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746